Judgment unanimously affirmed. Memorandum: Although it was error for the prosecution to elicit testimony of an alleged confederate of the defendant as to his prior out-of-court identification of the defendant from a photograph (People v Griffin, 29 NY2d 91, 93), the error was harmless, and so not cause for reversal (People v Caserta, 19 NY2d 18, 21-22; People v Quigley, 30 NY2d 738). Identification of the defendant was not essential to connect him with the robberies, since both he and the People agree that the case rests solely upon the validity of his confession, and the court so charged. The voluntariness of the confession was clearly established beyond a reasonable doubt. (Appeal from judgment of Oneida County Court convicting defendant of robbery, first degree.) Present—Marsh, P. J., Simons, Dillon, Goldman and Witmer, JJ.